COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Leonard James Lasure v. The State of Texas

Appellate case number:    01-12-00102-CR
                          01-12-00103-CR
                          01-12-00104-CR

Trial court case number: 798764
                         801071
                         801072

Trial court:              180th District Court of Harris County, Texas

       Appellant’s appointed counsel has filed an Anders brief stating that the record presents
no reversible error and that, therefore, the appeal is without merit. See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967). Appellant has requested an extension of time to file a pro se
response and that he be provided with a copy of the record.

       The Clerk of this Court is ORDERED to forward a copy of the appellate record to
appellant as soon as possible, but no later than 15 days from the date of this order.

         Appellant’s brief is ORDERED filed with this Court within 60 days of the date of this
order.

         It is so ORDERED.

Judge’s signature: /s/ Justice Michael Massengale
                    Acting individually  Acting for the Court


Date: August 16, 2012